Judgment affirmed, with costs. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.; O’Malley, J., dissents and votes to reverse and grant a new trial on the ground that the plaintiffs established prima facie negligence on the part of the defendant; and upon the further ground that the trial court erred in excluding evidence offered by the plaintiffs to show that the defendant in attempting to remedy the conditions shoveled snow from the center of the streets onto the crosswalks where it was left to be trodden down by pedestrians, thereby accentuating the dangerous condition of the crosswalks.